Opinion by
Ford, J.
The president of the petitioning firm testified that the petitioner sent a check for $3,000 to its agent in Mexico in payment of 10,000 sockets; that when the merchandise was received, it was invoiced at $2,500; that petitioner did not receive a refund for the difference between $3,000 and the $2,500; and that when the merchandise arrived in this country, the witness conferred with the appraiser before making entry, made every effort to determine the true value of the merchandise, and followed the appraiser’s suggestions as to the value at which to enter the merchandise. On the record presented it was held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. (Syndicate Trading Co. v. United States, 13 Ct. Cust. Appls. 409, T. D. 41339, followed.)